DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation " the determining the sentiment of the draft social media message comprises performing sentiment analysis on text of the draft social media message; and the determined sentiment is a negative sentiment, and further comprising providing, by the computer device, an alert of the determined negative sentiment in the suggested social media message ".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CRONIN et al., U.S. Pub No: US 20180025656 A1 (Hereinafter “Cronin”) in view of Shaashua et al., U.S. Pub No: US 20150019714  A1 (Hereinafter “Shaashua”).

Regarding claim 1, Cronin discloses comprising: 
receiving, by a computer device and from a user device, a draft message (see paragraph [0023-0024, 0042], wherein detecting/receiving deviations from this sequence by the wearable device); 
determining, by the computer device and based on the receiving, data of an Internet of Things (IoT) device that is related to the draft message (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule); 
generating, by the computer device and based on the determining, a suggested message that includes the data of the IoT device (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule; and 
transmitting, by the computer device, the suggested message to the user device (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule).  
Cronin fails to explicitly disclose social media message.
Shaashua discloses social media message (see paragraph [0137-0138, 0153] and fig.8, wherein receiving a selection of a semantic label associated with an IoT device from a user at step 802. The step 802 may be implemented by the rule generation module 310 of FIG. 3 through correspondence with a rule management interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shaashua to include social media message, as taught by Shaashua, because the system would improve consolidate and automate users' connected environment (Shaashua; paragraphs [0005]).

 
Regarding claim 3, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose wherein the data of the IoT device is determined from plural IoT devices registered with a user that drafted the draft social media message (Cronin, see paragraph [0023, 0029, 0042] and fig.1, wherein each of these events may correspond to one or more types of IOT devices 50, such as the home thermostat 56, the smart refrigerator 54).
  
Regarding claim 4, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose wherein the data of the IoT device is one type of data from a set of plural types of data of the IoT device (Cronin, see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule).  

Regarding claim 5, the combination of Cronin and Shaashua teach all the features of claim 4, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes a link to display other ones of the plural types of data of the IoT device (Cronin, see paragraph [0023-0024, 0042, 0045], wherein detected deviations from this sequence by the wearable device may cause the wearable device to provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. Note that the wearable device can send user/s for one or more types). 
 
Regarding claim 6, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose wherein the determining comprises comparing content of the draft social media message to stored classifications of data of plural IoT devices (Cronin, see paragraph [0023-0024, 0040, 0049], wherein the context software identifies a match between sensor data and the IOT device data, the process 168 may prepare a context match data entry for storage in the wearable device database 46). 
 
Regarding claim 7, the combination of Cronin and Shaashua teach all the features of claim 6, as outline above. The combination of Cronin and Shaashua further disclose wherein determining comprises comparing key words of the draft social media message to the stored classifications of data of plural IoT devices (Cronin, see paragraph [0023-0024, 0040, 0049] and fig.2, wherein the context software identifies a match between sensor data and the IOT device data, the process 168 may prepare a context match data entry for storage in the wearable device database 46).
  
Regarding claim 8, the combination of Cronin and Shaashua teach all the features of claim 6, as outline above. The combination of Cronin and Shaashua further disclose wherein determining comprises: determining a topic of the draft social media message; and comparing the determined topic to the stored classifications of data of plural IoT devices (Cronin, see paragraph [0023-0024, 0040, 0049] and fig.2, wherein the context software identifies a match between sensor data and the IOT device data, the process 168 may prepare a context match data entry for storage in the wearable device database 46).  

Regarding claim 9, the combination of Cronin and Shaashua teach all the features of claim 6, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes at least one user input to provide feedback to the computer device (Cronin, see paragraph [0045] and fig.10A-10B), the at least one user input comprising: 
a first object to accept the suggested social media message, wherein user input selecting the first object causes a social media application program to post the suggested social media message to a social media site (Cronin, See paragraph [0046] and fig.11A, wherein item 262 include a recommendation that has a yes or no button/selection, wherein “yes” is to accept the suggested message and “no” to decline it ); and 
a second object to decline the suggested social media message, wherein user input selecting the second object deletes the suggested social media message without posting the suggested social media message to the social media site (Cronin, See paragraph [0046] and fig.11A, wherein item 262 include a recommendation that has a “yes” or “no” button/selection, wherein “yes” is to accept the suggested message and “no” to decline it ). 
 
Regarding claim 10, the combination of Cronin and Shaashua teach all the features of claim 9, as outline above. The combination of Cronin and Shaashua further disclose further comprising: receiving, by the computer device, feedback via the at least one user input (Cronin, see paragraph [0045] and fig.10A-10B); 
and revising one or more of the stored classifications based on the feedback (Cronin, see paragraph [0045] and fig.10A-10B, fig.11A-11B, wherein FIG. 10B also includes selection boxes that allow a user of the wearable device 12 to save an ideal sequence or modify the ideal sequence before saving it).
  
Regarding claim 11, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose further comprising determining, by the computer device, a sentiment of the draft social media message (Cronin, see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein message 254 that states: "you are on your ideal sequence for calories routine, good job." In fig. 10A can be a positive sentiment). 
 

Regarding claim 13, Cronin discloses A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see paragraph [0054]), the program instructions executable by a computing device to cause the computer device to: 
receiving a draft message from a user device (see paragraph [0023-0024, 0042], wherein detecting/receiving deviations from this sequence by the wearable device may); 
determine data of an Internet of Things (IoT) device that is related to the draft message (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule); 
determine a sentiment of the message is a negative sentiment (see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein context alert GUI 258 includes a message 262 that states: you are OFF your ideal sequence for your calories routine, extra meal, you did not show up at the gym. In fig. 11A can be a negative sentiment); and
 based on the determining the negative sentiment, perform one of: 
generate and transmit to the user device a suggested social media message that includes both the data of the IoT device and an alert of the determined negative sentiment (see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein context alert GUI 258 includes a message 262 that states: you are OFF your ideal sequence for your calories routine, extra meal, you did not show up at the gym. In fig. 11A can be a negative sentiment); and 
determine that the determined negative sentiment satisfies a rule that prohibits generating a suggested social media message that includes the data of the IoT device (see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein context alert GUI 258 includes a message 262 that states: you are OFF your ideal sequence for your calories routine, extra meal, you did not show up at the gym. In fig. 11A can be a negative sentiment). 
Cronin fails to explicitly disclose social media message.
Shaashua discloses social media message (see paragraph [0137-0138, 0153] and fig.8, wherein receiving a selection of a semantic label associated with an IoT device from a user at step 802. The step 802 may be implemented by the rule generation module 310 of FIG. 3 through correspondence with a rule management interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shaashua to include social media message, as taught by Shaashua, because the system would improve consolidate and automate users' connected environment (Shaashua; paragraphs [0005]).

Regarding claim 14, the combination of Cronin and Shaashua teach all the features of claim 13, as outline above. The combination of Cronin and Shaashua further disclose wherein the generated and transmitted suggested social media message includes the draft social media message (Cronin, see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule).  

Regarding claim 15, the combination of Cronin and Shaashua teach all the features of claim 14, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes a link to display other data of the IoT device (Cronin, see paragraph [0023-0024, 0042, 0045], wherein detected deviations from this sequence by the wearable device may cause the wearable device to provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. Note that the wearable device can send user/s for one or more types). 
 
Regarding claim 16, the combination of Cronin and Shaashua teach all the features of claim 14, as outline above. The combination of Cronin and Shaashua further disclose wherein the determining data of the IoT device comprises comparing content of the draft social media message to stored classifications of data of plural IoT devices (Cronin, see paragraph [0023-0024, 0040, 0049] and fig.2, wherein the context software identifies a match between sensor data and the IOT device data, the process 168 may prepare a context match data entry for storage in the wearable device database 46).  

Regarding claim 17, the combination of Cronin and Shaashua teach all the features of claim 14, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes at least one user input to provide feedback to the computer device (Cronin, see paragraph [0045] and fig.10A-10B).  

Regarding claim 18, Cronin discloses A system comprising: 
a processor, a computer readable memory, and a computer readable storage medium (see paragraph [0033, 0059] and fig.1, 5 ); 
program instructions to receive data from an Internet of Things (IoT) device that is registered with a user (see paragraph [0023-0024, 0042], wherein detecting/receiving deviations from this sequence by the wearable device may); 
program instructions to generate a suggested message that includes the data from the IoT device (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule); and 
program instructions to transmit the suggested social media message to a user device for display via a user interface of a social media application (see paragraph [0023-0024, 0042], wherein provide an alert to a user (e.g., human subject) of a wearable device notifying that he or she may be late for work (due to traffic), that he or she forgot to lock the door, and/or that he or she did not eat breakfast. For instance, the deviations represent non-compliance with the personalized schedule, and the alert is presented as feedback of the non-compliance. When such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule), 
wherein the suggested social media message includes:
a first object to accept the suggested social media message, wherein user input selecting the first object causes a social media application program to post the suggested social media message to a social media site (Cronin, See paragraph [0046] and fig.11A, wherein item 262 include a recommendation that has a yes or no button/selection, wherein “yes” is to accept the suggested message and “no” to decline it ); and 
a second object to decline the suggested social media message, wherein user input selecting the second object deletes the suggested social media message without posting the suggested social media message to the social media site (Cronin, See paragraph [0046] and fig.11A, wherein item 262 include a recommendation that has a “yes” or “no” button/selection, wherein “yes” is to accept the suggested message and “no” to decline it ).
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see paragraph [0033, 0059] and fig.1, 5).  
Cronin fails to explicitly disclose social media message.
Shaashua discloses social media message (see paragraph [0137-0138, 0153] and fig.8, wherein receiving a selection of a semantic label associated with an IoT device from a user at step 802. The step 802 may be implemented by the rule generation module 310 of FIG. 3 through correspondence with a rule management interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shaashua to include social media message, as taught by Shaashua, because the system would improve consolidate and automate users' connected environment (Shaashua; paragraphs [0005]).

Regarding claim 19, the combination of Cronin and Shaashua teach all the features of claim 18, as outline above. The combination of Cronin and Shaashua further disclose, wherein: the IoT device is one of plural IoT devices registered with the user; and the receiving is based on monitoring data of all the plural IoT devices registered with the user (Cronin, see paragraph [0023, 0029, 0042] and fig.1, wherein each of these events may correspond to one or more types of IOT devices 50, such as the home thermostat 56, the smart refrigerator 54).  

Regarding claim 20, the combination of Cronin and Shaashua teach all the features of claim 18, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes at least one user input to provide feedback to the computer device (Cronin, see paragraph [0045] and fig.10A-10B), and further comprising: 
program instructions to receive user feedback via the at least one user input (Cronin, see paragraph [0045] and fig.10A-10B); and 
program instructions to revise an algorithm used in the generating (Cronin, see paragraph [0045] and fig.10A-10B, fig.11A-11B, wherein FIG. 10B also includes selection boxes that allow a user of the wearable device 12 to save an ideal sequence or modify the ideal sequence before saving it. See also Shaashua paragraph [0112]).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over CRONIN in view of Shaashua and further in view Schairer et al., U.S. Pub No: US 20200192630 A1 (Hereinafter “Schairer”).

Regarding claim 2, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose wherein the suggested social media message includes the draft social media message and the data of the IoT device (Cronin, see paragraph [0023-0024, 0042], wherein when such deviations occur the wearable device may display or transmit an alert message or a suggestion that may help a user of the wearable device maintain the schedule. Note it would be obvious to include the repetitive routine sequence of events (message) with the recommendation).
Although Cronin and Shaashua teach the activities or behavior of a subject (e.g., person) wearing the wearable can be tracked to alter/recommend actions to the user which can be read initial message or draft message (see Cronin paragraph [0022-0023]), the Examiner provide the reference of Schairer to clarify the record wherein Schairer teaches the draft social media message having been generated by a user using a social media application program on the user device (see paragraph [0043-0044] and fig.3A-B, wherein 308 can be the draft social media message which is generated by a user 304 ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kao to include o the draft social media message having been generated by a user using a social media application program on the user device, as taught by Schairer, because the system would improve efficiency of user interaction (Schairer; paragraphs [0009]).
 


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over CRONIN in view of Shaashua and further in view Tiwari et al., U.S. Pub No: US 20190124020 A1 (Hereinafter “Tiwari”).

Regarding claim 12, the combination of Cronin and Shaashua teach all the features of claim 1, as outline above. The combination of Cronin and Shaashua further disclose wherein the determining the sentiment of the draft social media message comprises performing sentiment analysis(Cronin, see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein context alert GUI 258 includes a message 262 that states: you are OFF your ideal sequence for your calories routine, extra meal, you did not show up at the gym. In fig. 11A can be a negative sentiment. Examiner note: positive/negative behavior/event of user can be tracked which corresponds to draft message/event ); and 
the determined sentiment is a negative sentiment, and further comprising providing, by the computer device, an alert of the determined negative sentiment in the suggested social media message (Cronin, see paragraph [0023, 0045] and fig.10A-10B, fig.11A-11B, wherein context alert GUI 258 includes a message 262 that states: you are OFF your ideal sequence for your calories routine, extra meal, you did not show up at the gym. In fig. 11A can be a negative sentiment. Examiner note: positive/negative behavior/event of user can be tracked which corresponds to draft message/event ).  
The combination of Cronin and Shaashua fail to explicitly disclose performing sentiment analysis on text.
Tiwari discloses performing sentiment analysis on text (see paragraph 0124, wherein perform sentiment analysis, which refers to detecting if a user's message is of positive or negative sentiment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cronin and Shaashua to include performing sentiment analysis on text, as taught by Tiwari, since doing so would help the system to understand the user's query/text/messages (Tiwari; paragraphs [0117]).
 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1) Applicant argues Neither reference teaches a draft message, with respect to claim 1.
(1) Examiner respectfully disagrees.
 Cronin, in paragraph [0022-0024, 0042], teaches that the wearable device may initially collect information that identifies the actions of a person when learning (e.g., a learning mode) an activity or behavioral schedule of a person wearing the wearable device. Therefore, it can be understood that the wearable device which corresponds to the user device can initially collect information (draft message/s). Note that in paragraph [0027] of Cronin, it shows that the wearable device can communicate with other ITO devices 50 in fig.1. As a result, based on the user action/behavior/event which will be send to other IOT devices (draft message/s), the system can suggest some action to user as shown in fig.10A-B and fig.11A-B.

(2) Applicant argues Shaashua does not disclose a draft social media message., with respect to claim 1.
(2) Examiner respectfully disagrees.
First, examiner in the previous rejection, indicated that Shaashua teaches social media message, not a draft social media message.
Second, Examiner uses Shaashua reference to show that It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use social media message, since Cronin already discloses a draft message.
  
(3) Applicant argues that the § 103 rejection of claim 1 is inappropriate because the rejection fails to consider the claimed invention as a whole.
(3) Examiner respectfully disagrees.
The claim language as currently recited in claim 1, is broad and the claims were considered as a whole to determine that Cronin and Shaashua disclose all the features of claim 1. 

(4) Regarding arguments with respect to claim 2, the arguments are moot in light of the new grounds of rejection. 

(5) Applicant argues Cronin does not teach "wherein the suggested social media message includes a link to display other ones of the plural types of data of the IoT device."
(5) Examiner respectfully disagrees.
Cronin, paragraph [0023-0024, 0027, 0040, 0049], fig.10A-B and fig.11A-B, teaches the wearable device can communicate with other ITO devices 50. In fig.11A-B shows a set of sequence of contexts of multiple IOT device which represent displaying other ones of the plural types of data of the IoT device. wherein the link can be the question as shown in fig.11A “modify Ideal Sequence?”.

(6) Applicant argues Cronin does not teach "wherein determining comprises comparing key words of the draft social media message to the stored classifications of data of plural IoT devices." With respect to claim 7.
(6) Examiner respectfully disagrees.
Cronin in paragraph [0042] for example, teaches that matching context data received at the wearable device (which corresponds to the draft message) with information stored in the lookup context database.

(7) Regarding arguments with respect to claim 9, the arguments are moot in light of the new grounds of rejection. 

(8) Applicant argues Cronin does not teach "a sentiment of the draft social media message" with respect to claim 11.
(8) Examiner respectfully disagrees.
Cronin in paragraphs 0023 and 0045 and FIGS. 10A-B, 11A-B, teaches two different sentiment. Again, Note that in paragraph [0027] of Cronin, it shows that the wearable device can communicate with other ITO devices 50 in fig.1. As a result, based on the user action/behavior/event, system can suggest to the user some action. Looking to fig.10A, which shows the user is doing a good jab, meaning that the massage/collecting events are positive sentiment. However, in fig.11A, which shows that the user OFF ideal sequence which means that the massage/collecting events are bad/negative sentiment.

(9) Regarding arguments with respect to claim 12, the arguments are moot in light of the new grounds of rejection. 

(10) Regarding arguments with respect to claim 18, the arguments are moot in light of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

                                                                                                                                                                                                /ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165